DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.

Claims 23-30, 37-44, 53-56 and 64-84 are pending in this application, Claims 64-84 are acknowledged as withdrawn, Claims 23-30, 37-44 and 52-56 were examined on their merits.

The objection to Claims 75-79 as not being in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution, has been withdrawn due to the Applicant’s renumbering of the claims in the amendments filed 04/15/2022.
 The provisional rejection of Claims 23-30, 37-44 and 52-56 on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 6, 9-11, 15 and
21-28 of co-pending Application No. 12/522,364 in view of Klose et al. (US 4,515,889)
and Green (US 4,189,536) and Lawson et al. (US 4,775,461), all of record, has been withdrawn due to the abandonment of application No. 12/522,364.

The rejection of Claims 23-30, 37-44 and 52-56 under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Calatzis et al. (WO 2008/093216 A1), cited in the IDS, in view of Klose et al. (US 4,515,889) and Green (US 4,189,536), and Lawson et
al. (US 4,775,461), all of record, has been withdrawn due to the Applicant’s amendments to the claims filed 04/15/2022 to include the limitation of “comprising coating on one or more dry carriers”.

Response to Arguments

Applicant’s arguments, see Remarks, filed 04/15/2022, with respect to the above objection and rejections have been fully considered.  The Examiner notes that the response filed 04/15/2022 did not specifically address the instant rejections.  The objection and rejections have been withdrawn due to the claim amendments filed 04/15/2022 as discussed above.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-30, 37-44 and 52-56 are rejected under pre-AlA 35 U.S.C. § 103(a) as
being unpatentable over Calatzis et al. (WO 2008/093216 A1), cited in the IDS, in view
of Klose et al. (US 4,515,889), Green (US 4,189,536), Lawson et al. (US 4,775,461), all of record, and Macho et al. (US 5,451,350).

Calatzis et al. teaches a method of performing a viscoelastic analysis on a
test liquid, comprising the steps of:
obtaining a test liquid, which may be human whole blood or blood plasma (Pg.
23, Claims 21, step a], 22 and 23);
providing a container (1) the container holding a dry/lyophilized mixture of all reaction constituents in an amount sufficient for performing a viscoelastic analysis (Pg. 23, Claim 21, step b) and Pg. 22, Claim 12), the dry mixture comprising lipidated Tissue Factor (TF) or recombinant Tissue Factor (rTF), or ellagic acid (Pg. 21, Claims 1, a) and Claims 3-5) and the calcium salt CaCl2 (Pg. 22, Claim 11);


adding the test liquid into said container thereby dissolving the dry mixture to form a liquid mixture (Pg. 23, Claim 21, c]);
transferring the liquid mixture into a measuring cup (test volume) of an apparatus suitable for performing the viscoelastic analysis (Pg. 23, Claim 21, d] and Pg. 24, Claim 26);
and performing the viscoelastic analysis on the liquid mixture in the test volume (Pg. 23, Claim 21, step e]).

Calatzis et al. does not teach a method wherein the test liquid is added to a container containing at least one dried mixture wherein one or more of the constituents thereof are coated on one or more dry carriers to spatially separate ones of the constituents from others of the constituents in the at least one dried mixture, as now required by instant Claim 23. 

Calatzis et al. also does not teach a method wherein said dry carriers of the same type, as required by instant Claim 41;
wherein the carrier comprises a carbohydrate, as required by Claim 42;
wherein the carrier material comprises saccharose or cellulose, as required by Claim 43;
wherein the carrier material shows no significant influence on the clotting behavior, clot formation, or clot lysis behavior as required by Claim 44;
or wherein the dry mixture comprises one or more constituents in a lyophilized form, as required by Claim 56.
Klose et al. teaches a method for carrying out an analytical determination on a liquid sample comprising an insert element wherein several different analysis reagents are spatially separated from one another and wherein the analysis reagents are dried, for example by lyophilization (Column 5, Lines 55-68 and Column 15, Claim 1),
and wherein the reagents can be present as individual components and can consist of individual paper carriers (cellulose) each of which contains a definite amount of reagent impregnated (incorporated) therein (Column 9, Lines 50-56).

With regard to Claim 44, it is inherent in the teachings of Klose et al. that the paper (cellulose) carrier would show no significant influence on the clotting behavior, clot formation, or clot lysis behavior, as this is a characteristic property of cellulose, which is the same carrier material as claimed.

Green teaches it is known in the art to provide a kit of several reagents to perform an assay and that providing reagents containing such components as enzymes, coenzymes and/or substrates a material in dry, solid form will be more stable and have a longer shelf-life than a liquid reagent. (Column 2, Lines 4-9).





Lawson et al. teaches a blood plasma coagulation reagent comprising a first tablet containing lyophilized (Column 2, Lines 51-54) thromboplastin (Tissue Factor) and a second tablet containing calcium chloride, wherein the Tissue Factor is contained in a carrier of cellulose or sucrose (saccharose) (Column 6, Claims 1, 9 and 10), and wherein combined, dried tableted calcium salt and thromboplastin causes unwanted moisture associated aggregation of the thromboplastin (Column 1, Lines 60-68 and Column 2, Lines 1-2).

Macho et al. teaches test carriers are understood as analytical devices in which the reagents necessary for carrying out the determination of a sample component are present in or on solid materials.  Such carrier materials can generally be absorbent fibrous or porous materials, or materials capable of swelling, such as fleeces, tissues, membranes or film-like materials.  Paper (cellulose) is for example a common absorbent carrier material. The carrier materials themselves can be rigid and thus self-supporting or they can also be mounted on a rigid support such as one made of plastic. Since the reagents necessary for the determination of an analyte in test carriers are located on or in dry reagent carrier materials for example in a coated or impregnated form, determinations are often also denoted dry-chemical tests as an allusion to the form in which the reagents are used. Test carriers are known to a person skilled in the art in various forms for example as strips, square slides etc.  (Column 1, Lines 14-31).


It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the container containing a dried, combined diagnostic composition/mixture of analysis reagents of Calatzis et al. with the use of a container holding multiple dry mixtures comprising at least some constituents thereof spatially separated from other constituents by inclusion onto individual cellulose carriers as taught by Klose et al., Lawson et al. and Macho et al. because this is no more than the use of a known technique (spatial separation [by carrier coating] of certain components in a dried (lyophilized, as taught by Klose et al. above) mixture from other components) to a known product (dried combined, mixture of components) ready for improvement (preventing moisture associated aggregation of the thromboplastin/Tissue Factor) to yield predictable results (dried, spatially separated mixture of components for viscoelastic assay).  Those of ordinary skill in the art prior to the instant invention would have found further obvious the substitution of the coating on individual dry carriers with reagent as taught by Macho et al. for the reagent impregnation (incorporation) in individual dry carriers as taught by Klose et al. because Macho et al. teaches that the methods are known, equivalent techniques for preparing dried carriers comprising reagents.  The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results

Those of ordinary skill in the art before the instant invention would have been
motivated to make this modification and substitution in order to have a shelf-stable reaction mixture for viscoelastic analysis.  There would have been a reasonable expectation of success in making this combination because both the methods of Calatzis et al. and the instant invention are drawn to the use of the same reagents for the same purpose and the ordinary artisan would have had a reasonable expectation that one could successfully use dried, spatially separated reagent components in an analysis method which used dried, combined reagent components, barring any evidence to the contrary.

Calatzis et al. further teaches the viscoelastic analysis takes about one and sixty seconds, about two to ten seconds or about five seconds (Pg. 24, Claim 24), and reading on instant Claims 26, 39 and 40.

Calatzis et al. further teaches wherein the liquid mixture is transferred automatically (Pg. 24, Claim 25), and reading on instant Claim 27.

Calatzis et al. further teaches wherein the test volume is sufficient for performing a single viscoelastic analysis (Pg. 9, Lines 5-13), and reading on Claim 28.

Calatzis et al. further teaches wherein the dry mixture comprises a heparin inhibitor which may be selected from heparinase, protamine or protamine-based peptides (Pg. 21, Claims 6 and Pg. 22, Claim 9), and reading on Claims 29 and 52.

Calatzis et al. further teaches wherein the viscoelastic analysis comprises determining the clotting time and/or fibrinolysis firmness of the clot over time (Fig. 1 and Pg. 24, Claim 28), and reading on Claim 30.

Calatzis et al. further teaches the test liquid may be a human whole blood or blood plasma (Pg. 23, Claims 21, step a), 22 and 23), and reading on Claims 24, 25, 37 and 38.

Calatzis et al. further teaches wherein the dry mixture may further comprise one or more coagulation factors, selected from FXa, FVa or activated protein C or FVlla (Pg. 22, Claim 10), and reading on Claims 53-54.

Calatzis et al. further teaches wherein the dry mixture comprises the calcium salt, CaCl2 (Pg. 22, Claim 11), as required by Claim 55.





Claims 23-30, 37-44 and 52-56 are rejected under pre-AlA 35 U.S.C. § 103(a) as
being unpatentable over Calatzis et al. (WO 2010/0190193 A1), cited in the IDS, in view
of Klose et al. (US 4,515,889) and Green (US 4,189,536), and Lawson et al. (US 4,775,461), all of record, and Macho et al. (US 5,451,350), for the same reasons of record set forth in the above rejection which are not repeated here for reasons of brevity.

The applied reference has a common inventor with the instant application. Based
upon the earlier effective U.S. filing date of the reference, it constitutes prior art under
pre-AlA 35 U.S.C. § 102(e). This rejection under pre-AlIA 35 U.S.C. § 103(a) might be
overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not
claimed in the reference was derived from the inventor of this application and is thus not
an invention "by another"; (2) a showing of a date of invention for the claimed subject
matter of the application which corresponds to subject matter disclosed but not claimed
in the reference, prior to the effective U.S. filing date of the reference under 37 CFR
1.131 (a); or (3) an oath or declaration under 37 CFR 1.131 (c) stating that the
application and reference are currently owned by the same party and that the inventor
named in the application is the prior inventor under pre-AlA 35 U.S.C. § 104 as in effect
on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR
1.321 (c).



This rejection might also be overcome by showing that the reference is
disqualified under pre-AlA 35 U.S.C. § 103(c) as prior art in a rejection under pre-AlA 35
U.S.C. 103(a). See MPEP § 706.02(1)(1) and § 706.02(I)(2).

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        05/02/2022